The Vice-Chancellor,
said in respect of the stocks and bonds and mortgages, the law was well established, that the trustee is entitled to his commissions on discharging himself; although he transfer to his beneficiaries, or to new trustees, the identical stocks and securities which came to his hands at the outset of his trust. If any hardship or abuse be likely to result, from frequent changes of trustees ; the beneficiary may avoid it by annexing conditions in respect of the compensation to be allowed in case of a resignation or removal.
As to the houses and lots, the argument is strong that they fall within the equity of the statute; and that there is no well grounded distinction between lands and stocks, as to the trustee’s compensation. But independent of the general principle, these houses and lots were in this trust personalty in equity. They were things in action, converted into lands by the former trustees, for the preservation of the property.
In equity they continued to be personal property, and as such are not distinguishable in principle from the stocks and mortgages.
The trustee must be allowed his commissions on the value of the lands. The third and fourth exceptions, to the report are disallowed. No costs to either party.